Citation Nr: 1436940	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  99-24 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, 


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from May 1978 to September 1978 and active military service from September 1979 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This case was previously remanded in October 2004, July 2009, and October 2013 for additional development.  

The Veteran testified before a Veterans Law Judge during an April 2004 hearing.  The Veterans Law Judge subsequently left the Board; however, the Veteran indicated in May 2009 that he did not want an additional hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, another remand of the claims on appeal is necessary to ensure the Veteran receives every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The June 2014 VA examiner opined that the Veteran's in-service head injury is less likely than not a direct cause of his bipolar disorder because he likely was already experiencing symptoms of bipolar disorder prior to service.  The June 2014 VA examiner, however, failed to provide a medical explanation for the opinion.  Further, the record does not contain an opinion regarding whether any bipolar disorder was aggravated by the Veteran's active service, or whether any of the other psychiatric diagnoses that have been applied to the Veteran since his August 1998 claim are etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran the notice required for secondary service connection claims.

2. Make efforts to obtain the Veteran's service personnel records (SPRs), including any evidence of investigations or Article 15 violations involving the Veteran.  Any attempts should be associated with the claims file.  If a negative response is received, a memorandum of unavailability should be associated with the record.

3. Obtain any outstanding treatment records, including from VA and the Social Security Administration, dated since August 1998.  

4. Take appropriate steps to determine the periods during which the Veteran was incarcerated in any correctional institutions since August 1998.  The Board notes that the current record indicates that since filing his August 1998 claim the Veteran has been incarcerated in Chillicothe Correctional Medical Center, London Correctional Institution, Southeastern Correctional Institution, Correctional Reception Center, Orient Correctional Institution, Franklin County Correctional Institution, and North Central Correctional Institution.

Then, request medical records and records of any investigations involving the Veteran from the periods during which he was incarcerated in each facility.  Any attempts to obtain information or records should be associated with the claims file.  Any negative responses should be associated with the claims file.

5.  AFTER either SPRs have been received or memoranda of unavailability have been drafted, and any outstanding treatment records have been associated with the claims file, obtain an addendum opinion from the June 2014 VA examiner or, if unavailable, from another VA clinical psychologist or psychiatrist, to determine the nature and etiology of any acquired psychiatric disorder.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and the VBMS claims file and perform all indicated studies.  

The June 2014 VA examiner diagnosed the Veteran with bipolar disorder however, the examiner should determine whether the Veteran also currently has, or had during the period on appeal (since August 24, 1998), schizophrenia, major depressive disorder, post-traumatic stress disorder, polysubstance dependence or abuse, substance-induced mood disorder, impulse control disorder, and/or antisocial personality disorder.  If the examiner finds it is not possible to determine with certainty whether the Veteran has had any of the above disabilities, please provide a clear medical explanation and rationale.

The examiner MUST provide an opinion, based on the record, for each psychiatric disorder that the Veteran has or has had at any point since August 24, 1998, regarding:

(a) whether any psychiatric disorder, including bipolar disorder, clearly and unmistakably (it is medically undebatable) preexisted the Veteran's May 1978 enlistment into the Army Reserve.  The examiner must point to specific instances in the record that support this opinion.

If the answer to (a) is yes, then the examiner should provide an opinion regarding:

(b) whether any preexisting psychiatric disorder, including any preexisting bipolar disorder, was clearly and unmistakably (it is medically undebatable) not permanently aggravated beyond its natural progression by the Veteran's active service (i.e., worsened in service to a permanent degree beyond that what would be due to the natural progression of the disease), including by an in-service traumatic brain injury (TBI).  

The examiner should consider:
(i) reports in a July 1980 Physical Examination Clinic Medical History of nervous trouble, frequent trouble sleeping, and depression;
(ii) reports in a May 1981 ETS Medical History of nervous trouble and frequent trouble sleeping;
(iii) reports in October 1998 VA treatment records of having been arrested twice prior to military service and receiving several Article 15 violations for drugs and violence in service;
(iv) a January 2010 statement that the Veteran has experienced changes since an in-service head injury.  

If the examiner does not find clear and unmistakable evidence that any diagnosed psychiatric disorder preexisted service and was not aggravated in service, the examiner MUST provide an opinion regarding:

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that the Veteran currently has an acquired psychiatric disorder that is etiologically related to his active service, to include an in-service TBI.  The examiner should consider a statement in March 2007 VA treatment records that the Veteran's mood and psychosis was perhaps due to his TBI.  

(d) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any acquired psychiatric disorder present at any time since the Veteran's August 1998 claim, including any bipolar disorder, is proximately due to service-connected disability, including a seizure disorder.

If PTSD is diagnosed, the examiner should provide an opinion, based on examination results and the record, regarding:

(e) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any current PTSD is etiologically related to any verified or credible stressor that occurred during active service.  Please indicate whether each identified stressor is sufficient to support a PTSD diagnosis and indicate which stressors provide the basis for a PTSD diagnosis.  

(f) If a personality disorder is diagnosed, the examiner MUST discuss whether there is any evidence of a superimposed disease or injury in service that resulted in an additional current psychiatric disorder.  The examiner should consider November and December 1998 and March 2002 VA treatment records and June 2003 Medical Evaluation Services records, which reveal diagnoses of antisocial personality disorder or personality disorder.

(g) If a psychosis listed under 38 C.F.R. § 3.384 (2013) is diagnosed, the examiner MUST provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the psychosis was manifest to a compensable degree within one year of the Veteran's May 1981 separation from service.  The examiner should consider VA treatment records, which reveal inpatient treatment for schizophrenia.

All opinions MUST consider the Veteran's lay testimony regarding the onset and duration of her symptoms.  Please provide the basis for any diagnosis and a complete medical rationale for any opinion. 

6. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


